DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,972,812 in view of Zhang et al. al (U.S. Patent 9,465,435). 

Regarding claim 1, 
Instant Application
Is met by U.S. Patent 10,972,812's claim 1
A method comprising:
A method comprising:
receiving interactions with streaming content performed by a plurality of users who consumed the streaming content, wherein the interactions are associated with a landing frame of the streaming content;
receiving interactions with streaming content performed by a plurality of users who consumed the content, wherein the interactions are associated with a landing frame of the content;
assigning a value to each of the interactions, wherein the assigned value corresponds to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value;
assigning a point value to each of the interactions, wherein the assigned point value corresponds to how long after a particular interaction the content is played prior to a subsequent interaction, wherein a longer post-interaction play time corresponds to a higher assigned point value;
identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames;
identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames;
accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows;
accumulating the point values of the interactions for each of the landing frames within each of the plurality of windows;
selecting a particular window of the plurality of windows with a highest accumulated value;
selecting a particular one of the plurality of windows with a highest accumulated point value;
generating a trailer for the streaming content based on the selected particular window; and
generating a trailer for the content based on the selected particular window; and
providing the streaming content and the trailer.
providing the content and the trailer.


However, U.S. Patent No. 10,972,812 fails to disclose wherein the assigned value corresponds to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value.  
Referring to the Zhang et al. reference, Zhang et al. discloses a method comprising: assigning a point value to each of the interactions, wherein the assigned value corresponds to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value (Fig. 2; col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment; The table in Fig. 2 keeps track of the number of times each interaction takes place, which is then multiplied by their weighted value – the overall value is then based off the total engagement on each segment – the final value of the total engagement will provide a higher value when the interaction happens a greater number of times). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had assigned values corresponding to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value as disclosed by Zhang et al. in the method disclosed U.S. Patent No. 10,972,812 in order to give weight to certain interactions and frames/segments, when those interactions are more frequent and happen at around the same time point each time (a pattern).

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,356,750 in view of Zhang et al. al (U.S. Patent 9,465,435). 

Regarding claim 1, 
Instant Application
Is met by U.S. Patent 11,356,750's claim 1
A method comprising:
A method comprising:
receiving interactions with streaming content performed by a plurality of users who consumed the streaming content, wherein the interactions are associated with a landing frame of the streaming content;
receiving interactions with streaming content performed by a plurality of users who consumed the streaming content, wherein the interactions are associated with a landing frame of the streaming content;
assigning a value to each of the interactions, wherein the assigned value corresponds to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value;
assigning a value to each of the interactions, wherein the assigned value corresponds to how long after a particular interaction the streaming content is played prior to a subsequent interaction, wherein a longer post-interaction play time corresponds to a higher assigned value;
identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames; 
identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames;
accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows;
accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows;
selecting a particular window of the plurality of windows with a highest accumulated value; 
selecting a particular window of the plurality of windows with a highest accumulated value;
generating a trailer for the streaming content based on the selected particular window; and
generating a trailer for the streaming content based on the selected particular window; and
providing the streaming content and the trailer.
providing the streaming content and the trailer.


However, U.S. Patent No. 11,356,750 fails to disclose wherein the assigned value corresponds to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value.  
Referring to the Zhang et al. reference, Zhang et al. discloses a method comprising: assigning a point value to each of the interactions, wherein the assigned value corresponds to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value (Fig. 2; col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment; The table in Fig. 2 keeps track of the number of times each interaction takes place, which is then multiplied by their weighted value – the overall value is then based off the total engagement on each segment – the final value of the total engagement will provide a higher value when the interaction happens a greater number of times). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had assigned values corresponding to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value as disclosed by Zhang et al. in the method disclosed U.S. Patent No. 11,356,750 in order to give weight to certain interactions and frames/segments, when those interactions are more frequent and happen at around the same time point each time (a pattern).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (U.S. Patent Application Publication 2016/0014458) in view of Zhang et al. al (U.S. Patent 9,465,435) in view of Falchuk (U.S. Patent Application Publication 2010/0229121) in view of Raj (U.S. Patent 9,002,175).
Regarding claim 1, Robinson discloses a method comprising: receiving interactions with streaming content performed by a plurality users who consumed the streaming content (paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; paragraph [0060] – in some embodiments, the recorded broadcast television program may be accessible via a network (“the cloud”) – as such, the television receiver may stream or download the recorded broadcast television program for playback), wherein the interactions are associated with a landing frame of the streaming content (paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point).  However, Robinson fails to disclose assigning a value to each of the interactions, wherein the assigned value corresponds to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value; identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames; accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows; selecting, a particular window of the plurality of windows with a highest accumulated value; generating a trailer for the streaming content based on the selected particular window; and providing the streaming content and the trailer.
Referring to the Zhang et al. reference, Zhang et al. discloses a method comprising: assigning a value to each of the interactions, wherein the assigned value corresponds to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value (Fig. 2; col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment; The table in Fig. 2 keeps track of the number of times each interaction takes place, which is then multiplied by their weighted value – the overall value is then based off the total engagement on each segment – the final value of the total engagement will provide a higher value when the interaction happens a greater number of times); identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames and accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows (Fig. 2; col. 10, lines 38-65 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment); accumulating the assigned values of the interactions (Fig. 2; col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment; The table in Fig. 2 keeps track of the number of times each interaction takes place, which is then multiplied by their weighted value – the overall value is then based off the total engagement on each segment – the final value of the total engagement will provide a higher value when the interaction happens a greater number of times); and providing the streaming content and the trailer (col. 3, lines 44-47- a video generation system can automatically generate a summary video for a video (e.g., a trailer) using segments of the video associated with relatively high user engagement levels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had divided the video into a plurality of windows as disclosed by Zhang et al. in the method disclosed by Robinson in order to determine the most significant windows to be included in the trailer.  However, Robinson in view of Zhang et al. fails to disclose accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows; selecting, a particular window of the plurality of windows with a highest accumulated value; generating a trailer for the streaming content based on the selected particular window.
Referring to the Falchuk reference, Falchuk discloses a method comprising: assigning a value to each of the interactions (Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted), wherein a higher point value is assigned to the landing frame when a user watches content subsequent to the landing frame for a longer period of time (paragraph [0040] – the “gawk identifier” indicates a portion of the temporal media that the user views for an extended period of time that exceeds a certain threshold – the total number of “gawk events” in the segment is weighted according to a weight factor – the weight factor allows “gawk events” to be given more or less significance in the overall ranking of the segment – for example, if “gawk events” are made more significant, then users would see more segments in which those kinds of events were gathered by the server – therefore, the longer you watch the segment and meet the threshold criteria, then that segment would get marked as a “gawk event” and be weighted accordingly); accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows (Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted); and selecting, a particular window of the plurality of windows with a highest accumulated value (Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had assigned point values to the user interactions as disclosed by Falchuk in the method disclosed by Robinson in view of Zhang et al. in order to determine the most significant segments as determined by the user’s interactions.  However, Robinson in view of Zhang et al. in view of Falchuk still fails to disclose generating a trailer for the streaming content based on the selected particular window.
Referring to the Raj reference, Raj discloses a method comprising: generating a trailer for the streaming content based on the selected particular window (col. 2, line 61 – col. 3, line 8 – the video sharing website may analyze video segments from the selected videos by comparing audience retention throughout a video segment to the average audience retention computed for a group of video segments - the video sharing website may identify audience engagement peaks within the video segments based on the analysis and select video clips corresponding to the identified audience engagement peaks - the video sharing website may generate a video trailer by combining the video clips into a new video; col. 4, lines 34-48 - video trailer generation system 130 may automatically generate one or more video trailers from a collection of videos - a video trailer may be, for example, a short video advertisement used to promote one or more other videos - a video trailer may highlight one or more interesting scenes or exchanges within the other videos as a way of generating interest, views, and followers); and providing the streaming content and the trailer (col. 2, line 61 – col. 3, line 8 – the video sharing website may analyze video segments from the selected videos by comparing audience retention throughout a video segment to the average audience retention computed for a group of video segments - the video sharing website may identify audience engagement peaks within the video segments based on the analysis and select video clips corresponding to the identified audience engagement peaks - the video sharing website may generate a video trailer by combining the video clips into a new video; col. 4, lines 34-48 - video trailer generation system 130 may automatically generate one or more video trailers from a collection of videos - a video trailer may be, for example, a short video advertisement used to promote one or more other videos - a video trailer may highlight one or more interesting scenes or exchanges within the other videos as a way of generating interest, views, and followers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had created the trailer based on crowdsourced information as disclosed by Raj in the method disclosed by Robinson in view of Zhang et al. in view of Falchuk in order to provide a trailer that will generate interest, views, and followers.
Regarding claim 2, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: storing the interactions and assigned values in a marker database (Robinson: paragraph [0055] – the bookmark may be stored as metadata to the same file as the broadcast television program or may be stored to a separate file – this separate file may be created specifically for the recording of the television program or may be part of a database of bookmarks for multiple recordings; paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; Zhang et al.: Fig. 2;  col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; Falchuk: Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; paragraph [0022] – the storage 130 stores a database 132 that comprises information related to the temporal media – the database may include such information as the names or titles of different temporal media signifiers or “attention hotspots” associated with the temporal media as well as user identifications, action type identifiers, time stamps associated with the action type identifiers, focus details, range of view details, and zoom details; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored) – at step 422, if any of these threshold values are exceeded then an appropriate signifier, as inferred above, is stored in the database 132; paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted).
Regarding claim 3, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that the method further comprises: ordering the interactions based on which landing frames of the streaming content are associated with the interactions (Robinson: paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; Zhang et al.: Fig. 2; col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; Falchuk: Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted).
Regarding claim 4, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the streaming content comprises music (Robinson: paragraph [0060] – in some embodiments, the recorded broadcast television program may be accessible via a network (“the cloud”) – as such, the television receiver may stream or download the recorded broadcast television program for playback; Falchuk: paragraph [0003] – applications that enable access to online temporal media, such as videos and music – the temporal media may be stored online and streamed to the user by a site such as YOUTUBE, or directly downloaded and played on the mobile device; Raj: col. 2, line 61 – col. 3, line 8 – online videos).
Regarding claim 5, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the receiving comprises: identifying at least one of the interactions that is associated with a single one of the landing frames and no other frames of the streaming content; and excluding the identified at least one interaction from the accumulating (Robinson: paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; Falchuk: Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted – only interactions that are higher than the threshold are included).
Regarding claim 6, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the accumulating comprises averaging the values (Robinson: paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; Falchuk: Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted and averages are calculated; paragraph [0045] – instead of presenting numerous individual signifiers to the user, only a single, or a few, signifiers need to be presented – because the average may be derived from a set of individual hotspots from a larger community, the average values present, overall, what an entire community believes, on the whole, is the most significant portion of a segment or media).
Regarding claim 7, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the generating comprises: determining a number of frames of the trailer (Robinson: paragraph [0024] – if a bookmark is set for the scheduled start time of a television program, it may be desired that playback actually begin a defined number of minutes before or after the bookmark’s indicated time; Falchuk: paragraph [0026] – as an example, the range may be a time value, such as +/-1 minute from the focus identifier – as another example, the range may indicate a number of frames before and after the focus identifier, e.g., 10 frames before and 10 frames after the focus identifier; Raj: Fig. 5 – adjust one or more of the selected video clips; col. 2, line 61 – col. 3, line 8 – the video sharing website may analyze video segments from the selected videos by comparing audience retention throughout a video segment to the average audience retention computed for a group of video segments - the video sharing website may identify audience engagement peaks within the video segments based on the analysis and select video clips corresponding to the identified audience engagement peaks - the video sharing website may generate a video trailer by combining the video clips into a new video; col. 4, lines 34-48 - video trailer generation system 130 may automatically generate one or more video trailers from a collection of videos - a video trailer may be, for example, a short video advertisement used to promote one or more other videos - a video trailer may highlight one or more interesting scenes or exchanges within the other videos as a way of generating interest, views, and followers; col. 12, lines 17-22 – at stage 516, one or more of the selected video clips are adjusted – in an embodiment, duration of one or more selected video clips is adjusted – in one example, length of a selected video clip may be extended to provide additional video content for a video trailer – in another example, length of a selected video clip may be reduced); and arranging the landing frame associated with a selected interaction in a middle of the determined number of frames of the trailer, wherein a number of frames prior to the landing frame is equal to a number of frames following the landing frame in the trailer (Robinson: paragraph [0024] – if a bookmark is set for the scheduled start time of a television program, it may be desired that playback actually begin a defined number of minutes before or after the bookmark’s indicated time; Falchuk: paragraph [0026] – as an example, the range may be a time value, such as +/-1 minute from the focus identifier – as another example, the range may indicate a number of frames before and after the focus identifier, e.g., 10 frames before and 10 frames after the focus identifier; Raj: Fig. 5 – adjust one or more of the selected video clips; col. 2, line 61 – col. 3, line 8 – the video sharing website may analyze video segments from the selected videos by comparing audience retention throughout a video segment to the average audience retention computed for a group of video segments - the video sharing website may identify audience engagement peaks within the video segments based on the analysis and select video clips corresponding to the identified audience engagement peaks - the video sharing website may generate a video trailer by combining the video clips into a new video; col. 4, lines 34-48 - video trailer generation system 130 may automatically generate one or more video trailers from a collection of videos - a video trailer may be, for example, a short video advertisement used to promote one or more other videos - a video trailer may highlight one or more interesting scenes or exchanges within the other videos as a way of generating interest, views, and followers; col. 12, lines 17-22 – at stage 516, one or more of the selected video clips are adjusted – in an embodiment, duration of one or more selected video clips is adjusted – in one example, length of a selected video clip may be extended to provide additional video content for a video trailer – in another example, length of a selected video clip may be reduced).
Regarding claim 8, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claim 1 including that wherein at least one of the landing frames is used in at least two of the plurality of windows, and wherein at least one of the plurality of windows includes two or more landing frames (Robinson: paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; Zhang et al.: Fig. 2; col. 10, lines 38-65 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment – the landing frames will fall within the windows; Falchuk: Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted and averages are calculated; paragraph [0045] – instead of presenting numerous individual signifiers to the user, only a single, or a few, signifiers need to be presented – because the average may be derived from a set of individual hotspots from a larger community, the average values present, overall, what an entire community believes, on the whole, is the most significant portion of a segment or media).
Regarding claim 9, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the particular interaction comprises one of a fast-forward or rewind interaction that occurred prior to the post-interaction play time (Zhang et al.: Fig. 2; col. 10, lines 38-65 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment – the segment is scored according to the viewer’s engagement and will be scored higher than the segment before it when the segment before it was skipped, which would mean that the viewer was disengaged during that segment – segments that are skipped are given negative values).
Regarding claim 10, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claim 1 including that wherein each interaction comprises multiple fast forward or rewind interactions (Zhang et al.: Fig. 2; col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment).
Regarding claim 11, Robinson discloses a system comprising: at least one processor (Fig. 1) configured to perform operations comprising: receiving interactions with streaming content performed by a plurality users who consumed the streaming content (paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; paragraph [0060] – in some embodiments, the recorded broadcast television program may be accessible via a network (“the cloud”) – as such, the television receiver may stream or download the recorded broadcast television program for playback), wherein the interactions are associated with a landing frame of the streaming content (paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point).  However, Robinson fails to disclose assigning a value to each of the interactions, wherein the assigned value corresponds to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value; identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames; accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows; selecting, a particular window of the plurality of windows with a highest accumulated value; generating a trailer for the streaming content based on the selected particular window.
Referring to the Zhang et al. reference, Zhang et al. discloses a system comprising: assigning a value to each of the interactions, wherein the assigned value corresponds to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value (Fig. 2; col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment; The table in Fig. 2 keeps track of the number of times each interaction takes place, which is then multiplied by their weighted value – the overall value is then based off the total engagement on each segment – the final value of the total engagement will provide a higher value when the interaction happens a greater number of times); identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames and accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows (Fig. 2; col. 10, lines 38-65 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment); accumulating the assigned values of the interactions (Fig. 2; col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment; The table in Fig. 2 keeps track of the number of times each interaction takes place, which is then multiplied by their weighted value – the overall value is then based off the total engagement on each segment – the final value of the total engagement will provide a higher value when the interaction happens a greater number of times); and providing the streaming content and the trailer (col. 3, lines 44-47- a video generation system can automatically generate a summary video for a video (e.g., a trailer) using segments of the video associated with relatively high user engagement levels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had divided the video into a plurality of windows as disclosed by Zhang et al. in the system disclosed by Robinson in order to determine the most significant windows to be included in the trailer.  However, Robinson in view of Zhang et al. fails to disclose accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows; selecting, a particular window of the plurality of windows with a highest accumulated value; generating a trailer for the streaming content based on the selected particular window.
Referring to the Falchuk reference, Falchuk discloses a system comprising: assigning a value to each of the interactions (Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted), wherein a higher point value is assigned to the landing frame when a user watches content subsequent to the landing frame for a longer period of time (paragraph [0040] – the “gawk identifier” indicates a portion of the temporal media that the user views for an extended period of time that exceeds a certain threshold – the total number of “gawk events” in the segment is weighted according to a weight factor – the weight factor allows “gawk events” to be given more or less significance in the overall ranking of the segment – for example, if “gawk events” are made more significant, then users would see more segments in which those kinds of events were gathered by the server – therefore, the longer you watch the segment and meet the threshold criteria, then that segment would get marked as a “gawk event” and be weighted accordingly); accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows (Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted); and selecting, a particular window of the plurality of windows with a highest accumulated value (Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had assigned point values to the user interactions as disclosed by Falchuk in the system disclosed by Robinson in view of Zhang et al. in order to determine the most significant segments as determined by the user’s interactions.  However, Robinson in view of Zhang et al. in view of Falchuk still fails to disclose generating a trailer for the streaming content based on the selected particular window.
Referring to the Raj reference, Raj discloses a system comprising: generating a trailer for the streaming content based on the selected particular window (col. 2, line 61 – col. 3, line 8 – the video sharing website may analyze video segments from the selected videos by comparing audience retention throughout a video segment to the average audience retention computed for a group of video segments - the video sharing website may identify audience engagement peaks within the video segments based on the analysis and select video clips corresponding to the identified audience engagement peaks - the video sharing website may generate a video trailer by combining the video clips into a new video; col. 4, lines 34-48 - video trailer generation system 130 may automatically generate one or more video trailers from a collection of videos - a video trailer may be, for example, a short video advertisement used to promote one or more other videos - a video trailer may highlight one or more interesting scenes or exchanges within the other videos as a way of generating interest, views, and followers); and providing the streaming content and the trailer (col. 2, line 61 – col. 3, line 8 – the video sharing website may analyze video segments from the selected videos by comparing audience retention throughout a video segment to the average audience retention computed for a group of video segments - the video sharing website may identify audience engagement peaks within the video segments based on the analysis and select video clips corresponding to the identified audience engagement peaks - the video sharing website may generate a video trailer by combining the video clips into a new video; col. 4, lines 34-48 - video trailer generation system 130 may automatically generate one or more video trailers from a collection of videos - a video trailer may be, for example, a short video advertisement used to promote one or more other videos - a video trailer may highlight one or more interesting scenes or exchanges within the other videos as a way of generating interest, views, and followers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had created the trailer based on crowdsourced information as disclosed by Raj in the system disclosed by Robinson in view of Zhang et al. in view of Falchuk in order to provide a trailer that will generate interest, views, and followers.
Regarding claim 12, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claim 11 including that the method further comprises: storing the interactions and assigned values in a marker database (Robinson: paragraph [0055] – the bookmark may be stored as metadata to the same file as the broadcast television program or may be stored to a separate file – this separate file may be created specifically for the recording of the television program or may be part of a database of bookmarks for multiple recordings; paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; Zhang et al.: Fig. 2;  col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; Falchuk: Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; paragraph [0022] – the storage 130 stores a database 132 that comprises information related to the temporal media – the database may include such information as the names or titles of different temporal media signifiers or “attention hotspots” associated with the temporal media as well as user identifications, action type identifiers, time stamps associated with the action type identifiers, focus details, range of view details, and zoom details; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored) – at step 422, if any of these threshold values are exceeded then an appropriate signifier, as inferred above, is stored in the database 132; paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted).
Regarding claim 13, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claims 11 and 12 including that the method further comprises: ordering the interactions based on which landing frames of the streaming content are associated with the interactions (Robinson: paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; Zhang et al.: Fig. 2; col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; Falchuk: Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted).
Regarding claim 14, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claims 11 and 12 including that wherein the streaming content comprises music (Robinson: paragraph [0060] – in some embodiments, the recorded broadcast television program may be accessible via a network (“the cloud”) – as such, the television receiver may stream or download the recorded broadcast television program for playback; Falchuk: paragraph [0003] – applications that enable access to online temporal media, such as videos and music – the temporal media may be stored online and streamed to the user by a site such as YOUTUBE, or directly downloaded and played on the mobile device; Raj: col. 2, line 61 – col. 3, line 8 – online videos).
Regarding claim 15, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claims 11 and 12 including that wherein the receiving comprises: identifying at least one of the interactions that is associated with a single one of the landing frames and no other frames of the streaming content; and excluding the identified at least one interaction from the accumulating (Robinson: paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; Falchuk: Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted – only interactions that are higher than the threshold are included).
Regarding claim 16, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claims 11 and 12 including that wherein the accumulating comprises averaging the values (Robinson: paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; Falchuk: Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted and averages are calculated; paragraph [0045] – instead of presenting numerous individual signifiers to the user, only a single, or a few, signifiers need to be presented – because the average may be derived from a set of individual hotspots from a larger community, the average values present, overall, what an entire community believes, on the whole, is the most significant portion of a segment or media).
Regarding claim 17, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claims 11 and 12 including that wherein the generating comprises: determining a number of frames of the trailer (Robinson: paragraph [0024] – if a bookmark is set for the scheduled start time of a television program, it may be desired that playback actually begin a defined number of minutes before or after the bookmark’s indicated time; Falchuk: paragraph [0026] – as an example, the range may be a time value, such as +/-1 minute from the focus identifier – as another example, the range may indicate a number of frames before and after the focus identifier, e.g., 10 frames before and 10 frames after the focus identifier; Raj: Fig. 5 – adjust one or more of the selected video clips; col. 2, line 61 – col. 3, line 8 – the video sharing website may analyze video segments from the selected videos by comparing audience retention throughout a video segment to the average audience retention computed for a group of video segments - the video sharing website may identify audience engagement peaks within the video segments based on the analysis and select video clips corresponding to the identified audience engagement peaks - the video sharing website may generate a video trailer by combining the video clips into a new video; col. 4, lines 34-48 - video trailer generation system 130 may automatically generate one or more video trailers from a collection of videos - a video trailer may be, for example, a short video advertisement used to promote one or more other videos - a video trailer may highlight one or more interesting scenes or exchanges within the other videos as a way of generating interest, views, and followers; col. 12, lines 17-22 – at stage 516, one or more of the selected video clips are adjusted – in an embodiment, duration of one or more selected video clips is adjusted – in one example, length of a selected video clip may be extended to provide additional video content for a video trailer – in another example, length of a selected video clip may be reduced); and arranging the landing frame associated with a selected interaction in a middle of the determined number of frames of the trailer, wherein a number of frames prior to the landing frame is equal to a number of frames following the landing frame in the trailer (Robinson: paragraph [0024] – if a bookmark is set for the scheduled start time of a television program, it may be desired that playback actually begin a defined number of minutes before or after the bookmark’s indicated time; Falchuk: paragraph [0026] – as an example, the range may be a time value, such as +/-1 minute from the focus identifier – as another example, the range may indicate a number of frames before and after the focus identifier, e.g., 10 frames before and 10 frames after the focus identifier; Raj: Fig. 5 – adjust one or more of the selected video clips; col. 2, line 61 – col. 3, line 8 – the video sharing website may analyze video segments from the selected videos by comparing audience retention throughout a video segment to the average audience retention computed for a group of video segments - the video sharing website may identify audience engagement peaks within the video segments based on the analysis and select video clips corresponding to the identified audience engagement peaks - the video sharing website may generate a video trailer by combining the video clips into a new video; col. 4, lines 34-48 - video trailer generation system 130 may automatically generate one or more video trailers from a collection of videos - a video trailer may be, for example, a short video advertisement used to promote one or more other videos - a video trailer may highlight one or more interesting scenes or exchanges within the other videos as a way of generating interest, views, and followers; col. 12, lines 17-22 – at stage 516, one or more of the selected video clips are adjusted – in an embodiment, duration of one or more selected video clips is adjusted – in one example, length of a selected video clip may be extended to provide additional video content for a video trailer – in another example, length of a selected video clip may be reduced).
Regarding claim 18, Robinson discloses a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: receiving interactions with streaming content performed by a plurality users who consumed the streaming content, received from remote controls communicatively coupled to streaming players that are configured to provide the streaming content, wherein each interaction corresponds to one of a button press or voice command issued via one of the remote controls (paragraph [0036] – remote control interface 150 may receive communications from a remote control that allows a user to interact with television receiver 100; paragraph [0047] – pressing play on a remote control, buttons are implied; paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; paragraph [0060] – in some embodiments, the recorded broadcast television program may be accessible via a network (“the cloud”) – as such, the television receiver may stream or download the recorded broadcast television program for playback; paragraph [0062] – rewind command), wherein the interactions are associated with a landing frame of the streaming content (paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point).  However, Robinson fails to disclose assigning a value to each of the interactions, wherein the assigned value corresponds to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value; identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames; accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows; selecting, a particular window of the plurality of windows with a highest accumulated value; generating a trailer for the streaming content based on the selected particular window; and providing the streaming content and the trailer.
Referring to the Zhang et al. reference, Zhang et al. discloses a method comprising: assigning a value to each of the interactions, wherein the assigned value corresponds to a number of times either a fast forward or rewind command is received, wherein a greater number of times corresponds to a higher assigned value (Fig. 2; col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment; The table in Fig. 2 keeps track of the number of times each interaction takes place, which is then multiplied by their weighted value – the overall value is then based off the total engagement on each segment – the final value of the total engagement will provide a higher value when the interaction happens a greater number of times); identifying a plurality of windows of content within the streaming content, wherein each window comprises a plurality of frames and accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows (Fig. 2; col. 10, lines 38-65 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment); accumulating the assigned values of the interactions (Fig. 2; col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; col. 11, lines 12-16 – based on number of occurrences of respective user engagement signal types and weighted values associated with each user engagement signal type, analysis component 106 can calculate average user engagement scores to associate with each segment; The table in Fig. 2 keeps track of the number of times each interaction takes place, which is then multiplied by their weighted value – the overall value is then based off the total engagement on each segment – the final value of the total engagement will provide a higher value when the interaction happens a greater number of times); and providing the streaming content and the trailer (col. 3, lines 44-47- a video generation system can automatically generate a summary video for a video (e.g., a trailer) using segments of the video associated with relatively high user engagement levels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had divided the video into a plurality of windows as disclosed by Zhang et al. in the method disclosed by Robinson in order to determine the most significant windows to be included in the trailer.  However, Robinson in view of Zhang et al. fails to disclose accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows; selecting, a particular window of the plurality of windows with a highest accumulated value; generating a trailer for the streaming content based on the selected particular window.
Referring to the Falchuk reference, Falchuk discloses a method comprising: assigning a value to each of the interactions (Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted), wherein a higher point value is assigned to the landing frame when a user watches content subsequent to the landing frame for a longer period of time (paragraph [0040] – the “gawk identifier” indicates a portion of the temporal media that the user views for an extended period of time that exceeds a certain threshold – the total number of “gawk events” in the segment is weighted according to a weight factor – the weight factor allows “gawk events” to be given more or less significance in the overall ranking of the segment – for example, if “gawk events” are made more significant, then users would see more segments in which those kinds of events were gathered by the server – therefore, the longer you watch the segment and meet the threshold criteria, then that segment would get marked as a “gawk event” and be weighted accordingly); accumulating the assigned values of the interactions for each of the landing frames within each of the plurality of windows (Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted); and selecting, a particular window of the plurality of windows with a highest accumulated value (Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had assigned point values to the user interactions as disclosed by Falchuk in the method disclosed by Robinson in view of Zhang et al. in order to determine the most significant segments as determined by the user’s interactions.  However, Robinson in view of Zhang et al. in view of Falchuk still fails to disclose generating a trailer for the streaming content based on the selected particular window.
Referring to the Raj reference, Raj discloses a method comprising: generating a trailer for the streaming content based on the selected particular window (col. 2, line 61 – col. 3, line 8 – the video sharing website may analyze video segments from the selected videos by comparing audience retention throughout a video segment to the average audience retention computed for a group of video segments - the video sharing website may identify audience engagement peaks within the video segments based on the analysis and select video clips corresponding to the identified audience engagement peaks - the video sharing website may generate a video trailer by combining the video clips into a new video; col. 4, lines 34-48 - video trailer generation system 130 may automatically generate one or more video trailers from a collection of videos - a video trailer may be, for example, a short video advertisement used to promote one or more other videos - a video trailer may highlight one or more interesting scenes or exchanges within the other videos as a way of generating interest, views, and followers); and providing the streaming content and the trailer (col. 2, line 61 – col. 3, line 8 – the video sharing website may analyze video segments from the selected videos by comparing audience retention throughout a video segment to the average audience retention computed for a group of video segments - the video sharing website may identify audience engagement peaks within the video segments based on the analysis and select video clips corresponding to the identified audience engagement peaks - the video sharing website may generate a video trailer by combining the video clips into a new video; col. 4, lines 34-48 - video trailer generation system 130 may automatically generate one or more video trailers from a collection of videos - a video trailer may be, for example, a short video advertisement used to promote one or more other videos - a video trailer may highlight one or more interesting scenes or exchanges within the other videos as a way of generating interest, views, and followers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had created the trailer based on crowdsourced information as disclosed by Raj in the method disclosed by Robinson in view of Zhang et al. in view of Falchuk in order to provide a trailer that will generate interest, views, and followers.
Regarding claim 19, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claim 18 including that the operations further comprises: storing the interactions and assigned values in a marker database (Robinson: paragraph [0055] – the bookmark may be stored as metadata to the same file as the broadcast television program or may be stored to a separate file – this separate file may be created specifically for the recording of the television program or may be part of a database of bookmarks for multiple recordings; paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; Zhang et al.: Fig. 2;  col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; Falchuk: Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; paragraph [0022] – the storage 130 stores a database 132 that comprises information related to the temporal media – the database may include such information as the names or titles of different temporal media signifiers or “attention hotspots” associated with the temporal media as well as user identifications, action type identifiers, time stamps associated with the action type identifiers, focus details, range of view details, and zoom details; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored) – at step 422, if any of these threshold values are exceeded then an appropriate signifier, as inferred above, is stored in the database 132; paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted); and ordering the interactions based on which landing frames of the streaming content are associated with the interactions (Robinson: paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; Zhang et al.: Fig. 2; col. 10, lines 38 – col. 11, line 6 – Fig. 2 provides an example table calculation 200 employed by analysis component 106 for determining average user engagement scores for respective segments of video entitled “ABC” – analysis component 106 divided video ABC into six segments of equal length, segments S1-S6 – it should be appreciated that a video can be divided into any suitable number N (N is an integer) of segments and analysis of video ABC is described using six segments – analysis component 106 employs table calculation 200 that calculates average user engagement based on received user engagement signals associated with seeking forward, seeking backward, fast forwarding, rewinding, bookmarking commenting, stopping/pausing and resuming video ABC with respect to each segment S1-S6 – in table calculation 200, analysis component applies positive weighted values to activities that reflect user engagement and negative weighted values to activities that reflect user disengagement; Falchuk: Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted).
Regarding claim 20, Robinson in view of Zhang et al. in view of Falchuk in view of Raj discloses all of the limitations as previously discussed with respect to claim 18 including that wherein the receiving comprises: identifying at least one of the interactions that is associated with a single one of the landing frames and no other frames of the streaming content; and excluding the at least one identified interaction from the accumulating (Robinson: paragraph [0058] - the television receiver may keep track, for each program, of where the user skipped back to or fast forwarded to and began playback, the television receiver may also keep track of where the user stopped playback, presumably at the end of the television program -subsequent playback of the same television program at another television receiver could be improved if the television receiver queries the television service provider’s server to receive information indicate of where playback should begin and/or end according to the crowd-sourced data - the distance between the clips of interest would be altered and as they are altered this change would change the threshold value accordingly when it comes to finding the closest starting point; Falchuk: Fig. 2 – hot spots; Fig. 5; paragraph [0015] – identifying at least one event related to playback or browsing of the temporal media, deriving the significance of the identified event in accordance with one or more rules, selecting and assigning a signifier based on the derived significance of the event, and associating the signifier with the temporal media; [0033] – threshold values for a “zoom event”, a “pan event”, and a “gawk event” are set; paragraph [0037] – values are assigned to a “focus range” (FR) variable and a “weighting factor” (WF) variable – certain actions performed by the user are weighted (scored); paragraph [0040] – weight factors; paragraph [0041] – a total score for the number of “attention hotspots” for an individual segment “Si” is calculated; paragraph [0042] – discard any segments associated with a scored value less than a discard threshold (DT) value; paragraph [0044] – the individual segments are sorted – only interactions that are higher than the threshold are included).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                                                                                                                                                                                                                                
November 5, 2022